Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 01/29/2021.
Claims 13-32 are pending.

Drawings
The drawings, Figures 1-3 and 5, are objected to because they have inadequate reproduction quality.  As required by 37 CFR 1.84(l), all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of U.S. Patent No. 10934057 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Regarding claim 13, ‘057 claims A fluid transfer assembly for dispensing flowable material from a container, the fluid transfer assembly comprising: a spout; a screw cap body; and an aseptic plug, the aseptic plug comprising (Col 8 lines 38-55): a plug body (upper portion is a type of plug body) and a top surface (A ledge is a type of top surface), wherein the top surface includes an opening therein that is offset from a center point of the top surface, the plug body and top surface defining a plug chamber; and wherein the aseptic plug is configured to form an aseptic seal with the screw cap body (Col 8 lines 38-55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being obvious over NAHIR et al. (US 20160200496 A1) in view of Py et al. (US 20160200496 A1).
Regarding claim 13, NAHIR discloses a fluid transfer assembly for dispensing flowable material from a container (10, Fig. 1), the fluid transfer assembly comprising: 
a spout (20); 
a screw cap body (40); and
 an aseptic plug (60), 
the aseptic plug (60) comprising:
 a plug body and a top surface, the plug body and top surface defining a plug chamber (See annotated figure 6B below); and 
wherein the aseptic plug (60) is configured to form an aseptic seal with the screw cap body (40) (Figs. 6 and [0093]).


    PNG
    media_image1.png
    444
    808
    media_image1.png
    Greyscale

NAHIR does not disclose wherein the top surface includes an opening therein that is offset from a center point of the top surface. (Note NAHIR teaches the opening, see Figure 6B above)
Py in a related invention teaches that it is old and well known to provide a plug body (cover, 20) with a top surface includes an opening (38) therein that is offset from a center point of the top surface (Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the plug body of NAHIR to incorporate a top surface that includes an opening therein that is offset from a center point of the top surface as taught by Py as such is merely an obvious choice of design because it is known in the relevant art to use such configuration as they allow for easier insertion of a users figure inorder to remove the cover.
NAHIR in view of Py further discloses:	
Regarding claim 14, wherein the screw cap body (40) is configured to be inserted into the spout (20) such that the screw cap body is fixedly secured within the spout ([0103] teaches in a first coupling stage, connector 40 secured within the spout 20 in a concentric manner relative to axis x as shown in Figs. 11. See [0103] for further details).
Regarding claim 15, wherein the screw cap body (40) includes a locking element (50 in Figs. 11) configured to engage with a corresponding locking element on the spout ("pushing the connector 40 further towards the spout 20 so as to interlock the second radial locking projection 50 of the connector over the arresting portion 32 of the spout", see [0110] for further details).
Regarding claim 16, the top surface defines a ledge (See annotated figure above) over the plug chamber (See annotated figure 6B above) and the ledge is configured to receive a force in a first direction and a second direction opposite the first direction, wherein when force is applied in the first direction the plug is removed from the screw cap body, and when force is applied in the second direction, the plug is inserted into the screw cap body (see annotated Fig. 13B of NAHIR. See also paragraphs 93-95 and 112 for details).

    PNG
    media_image2.png
    570
    692
    media_image2.png
    Greyscale

Regarding claim 17, wherein the aseptic plug (60 of NAHIR) includes a sealing element (62, 64 of NAHIR) that engages an inner surface of the screw cap body (40 of NAHIR) to form the aseptic seal with the screw cap body [0093].
Regarding claim 18, wherein the plug chamber is bowl shaped (Fig. 6B of NAHIR).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 and 28-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 20150158170).
Regarding claim 26, A fluid transfer assembly for dispensing flowable material from a container, the fluid transfer assembly comprising: 
a spout (20); 
a screw cap body (40 and 60) having a first length from its top to bottom (Fig. 3-4); and 
an aseptic plug (80) having a second length from its top to bottom (Fig. 4) and including a plug body and a top surface (81) (Fig. 4), 
wherein the plug body and top surface define a plug chamber (Fig. 4, [0043]); wherein the second length (length of 80) is greater than half of the first length (length of 40 and 60) and
 the aseptic plug is configured to form an aseptic seal with the screw cap body ([0012], [0037]).
Regarding claim 28, wherein the screw cap body (40 and 60) is configured to be inserted into the spout (20) such that the screw cap body is fixedly secured within the spout (Fig. 3).
Regarding claim 29, herein the screw cap body (40 and 60) includes a locking element configured to engage with a corresponding locking element on the spout [0043], [0047], [0051].
Regarding claim 30, the top surface defines a ledge (82) over the plug chamber (81) and the ledge is configured to receive a force in a first direction (pulling direction) and a second direction opposite (pushing direction downwards) the first direction, wherein when force is applied in the first direction (upwards ie pulling force) the plug is removed from the screw cap body (40), and when force is applied in the second direction (downward direction), the plug is inserted into the screw cap body (40).
Regarding claim 31, wherein the aseptic plug (80) includes a sealing element (87, 86, 91) that engages an inner surface of the screw cap body (40 and 60) to form the aseptic seal with the screw cap body (Fig. 3-4).
Regarding claim 32, wherein the plug chamber is bowl shaped (Fig. 4).

Claims 27 is rejected under 35 U.S.C. 103 as being obvious over Johnson (US 20150158170) in view of Py et al. (US 20160200496 A1).
Regarding claim 27, Johnson discloses a fluid transfer according to claim 26 including the top surface of the aseptic plug and its opening as explained above (See also Fig. 4).
However Johnson is does not disclose wherein the top surface of the aseptic plug includes an opening therein that is offset from a center point of the top surface.
Py in a related invention teaches that it is old and well known to provide a plug body (cover, 20) with a top surface includes an opening (38) therein that is offset from a center point of the top surface (Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the plug body of Johnson to incorporate a top Py as such is merely an obvious choice of design because it is known in the relevant art to use such configuration as they allow for easier insertion of a users figure in order to remove the cover.

Allowable Subject Matter
Claims 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 19, the primary reason for allowance is, A fluid transfer assembly for dispensing flowable material from a container, the fluid transfer assembly comprising: a spout; a screw cap body having an upper portion with a first inner diameter and a lower portion with a second inner diameter, wherein the first inner diameter is greater than the second inner diameter; and an aseptic plug that includes an upper portion and a lower portion, wherein the lower portion of the screw cap body receives the lower portion of the aseptic plug and the upper portion of the screw cap body receives the upper portion of the aseptic plug; and wherein the aseptic plug is configured to form an aseptic seal with the screw cap body.
 The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731